Exhibit 10.4

RESTRICTED STOCK UNIT AGREEMENT

for

Non-Employee Directors

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the Grant Date,
by and between the Grantee and Hexcel Corpo­ra­tion (the “Corpo­ration”).

W I T N E S S E T H:

WHEREAS, the Corporation has adopted the Hexcel Corporation 2003 Incentive Stock
Plan (the “Plan”); and

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that it is desirable and in the best interests of the Corporation to grant to
the Grantee restricted stock units (“RSUs”) as an incentive for the Grantee to
advance the interests of the Corporation.

NOW, THEREFORE, the parties agree as follows:

1.       Notice of Grant; Incorporation of Plan.  Pursuant to the Plan and
subject to the terms and conditions set forth herein and therein, the
Corporation hereby grants to the Grantee the number of RSUs indicated on the
Notice of Grant attached hereto as Annex A, which Notice of Grant is
incorporated by reference herein.  Unless otherwise provided herein, capitalized
terms used herein and set forth in such Notice of Grant shall have the meanings
ascribed to them in the Notice of Grant and capitalized terms used herein and
set forth in the Plan shall have the meanings ascribed to them in the Plan. The
Plan is incorporated by reference and made a part of this Agreement, and this
Agreement shall be subject to the terms of the Plan, as the Plan may be amended
from time to time, provided that any such amendment of the Plan must be made in
accordance with Section IX of the Plan. The RSUs granted herein constitute an
Award within the meaning of the Plan.

2.       Terms of Restricted Stock Units.  The grant of RSUs provided in Section
1 hereof shall be subject to the following terms, conditions and restrictions:

(a)       No Ownership.             The Grantee shall not possess any incidents
of ownership (including, without limitation, dividend and voting rights) in
shares of the Common Stock in respect of the RSUs until such RSUs have vested
and been distributed to the Grantee in the form of shares of Common Stock.

(b)       Transfer of RSUs.        Except as provided in this Section 2(b), the
RSUs and any interest therein may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution and subject to the conditions set forth in the Plan and this
Agreement. Any attempt to transfer RSUs in contravention of this Section is void
ab initio. RSUs shall not be subject to execution, attachment or other process.
Notwithstanding the foregoing, the Grantee shall be permitted to transfer RSUs
to members of his or her immediate family (i.e., children, grandchildren or
spouse), trusts for the benefit of such family members, and partnerships or
other entities whose only partners or equity owners are such family


--------------------------------------------------------------------------------


members; provided, however, that no consideration can be paid for the transfer
of the RSUs and the transferee of the RSUs must agree to be subject to all
conditions applicable to the RSUs (including all of the terms and conditions of
this Agreement) prior to transfer.

(c)       Vesting and Conversion of RSUs.  Subject to Sections 2(d) and 2(e),
the RSUs shall vest daily in proportion to the time elapsed between the Grant
Date and the first anniversary of the Grant Date, and shall be converted into an
equivalent number of shares of Common Stock that will be immediately distributed
to the Grantee on the first anniversary of the Grant Date; provided that if the
Grantee has delivered to the Corporation, on or prior to the Required Date, an
irrevocable written election to defer conversion of the RSUs until such time as
the Grantee’s service with the Corporation terminates, then the RSUs will be
converted into an equivalent number of shares of Common Stock that will be
immediately distributed to the Grantee on the date that Grantee’s service with
the Corporation terminates. Upon distribution of the shares of Common Stock in
respect of the RSUs, the Corporation shall issue to the Grantee or the Grantee’s
personal representative a stock certificate representing such shares of Common
Stock, free of any restrictions. “Required Date” shall mean (i) if this grant of
RSUs is issued in connection with the Grantee’s initial election to the Board of
Directors, the Date of Grant; and (ii) otherwise, December 31 of the calendar
year prior to the calendar year in which this grant is issued.

(d)       Termination of Service as Director.

(i)                                     If the Grantee ceases to perform
services for the Corporation for any reason other than death, disability or
Cause, then (A) all RSUs that have vested on or prior to the date the Grantee
ceased to perform services for the Corporation shall be converted into an
equivalent number of shares of Common Stock and immediately distributed to the
Grantee, and (B) the Grantee shall forfeit all RSUs which have not yet become
vested as of the date the Grantee ceased to perform services for the
Corporation.

(ii)                                  In the event the Grantee dies or the
Grantee ceases to perform services for the Corporation because of disability,
all RSUs shall vest, be converted into an equivalent number of shares of Common
Stock and be immediately distributed to the Grantee.

(iii)                               In the event the Grantee ceases to perform
services for the Corporation for Cause, then the Grantee shall forfeit all RSUs,
whether or not vested.

(e)       Change of Control.  In the event of a Change in Control (as defined
below), all RSUs shall vest, be converted into shares of Common Stock and be
immediately distributed to the Grantee.

3.         Equitable Adjustment.            The aggregate number of shares of
Common Stock subject to the RSUs shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of shares or other capital adjustment, or
the payment of a stock dividend or other increase or decrease in such shares,
effected without the receipt of consideration by the Corporation, or other
change in corporate or capital structure. The Committee shall also make the
foregoing changes and any other changes, including changes in the classes of
securities available, to the extent

2


--------------------------------------------------------------------------------


reasonably necessary or desirable to preserve the intended benefits under this
Agreement in the event of any other reorganization, recapitalization, merger,
consolidation, spin-off, extraordinary dividend or other distribution or similar
transaction involving the Corporation.

4.         Taxes.  The Grantee shall pay to the Corporation promptly upon
request any taxes the Corporation reasonably determines it is required to
withhold under applicable tax laws with respect to the RSUs.  Such payment shall
be made as provided in Section VIII(f) of the Plan.

5.         No Right to Continued Service as Director.  Nothing contained herein
shall be deemed to confer upon the Grantee any right to continue to serve as a
member of the Board.

6.         Miscellaneous

(a)          Governing Law/Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
reference to principles of conflict of laws.

(b)         Resolution of Disputes.  Any disputes arising under or in connection
with this Agreement shall be resolved by binding arbitration before a single
arbitrator, to be held in New York in accordance with the commercial rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator shall be final and subject to appeal only to the
extent permitted by law. Each party shall bear such party’s own expenses
incurred in connection with any arbitration; provided, however, that the cost of
the arbitration, including without limitation, reasonable attorneys’ fees of the
Grantee, shall be borne by the Corporation in the event the Grantee is the
prevailing party in the arbitration. Anything to the contrary notwithstanding,
each party hereto has the right to proceed with a court action for injunctive
relief or relief from violations of law not within the jurisdiction of an
arbitrator.

(c)          Notices.  Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
at the last address specified in Grantee’s records with the Corporation, or such
other address as the Grantee may designate in writing to the Corporation, or to
the Corporation, Attention:  Corporate Secretary, or such other address as the
Corporation may designate in writing to the Grantee.

(d)         Failure to Enforce Not a Waiver.  The failure of either party hereto
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

(e)          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

(f)            Modifications; Entire Agreement; Headings.  This Agreement cannot
be changed or terminated orally. This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof.  The
section headings herein are intended for reference only and shall not affect the
interpretation hereof.

3


--------------------------------------------------------------------------------


7.               Section 409A.

(a)                      It is intended that this Restricted Stock Unit
Agreement comply in all respects with the requirements of Sections 409A(a)(2)
through (4) of the Code and applicable Treasury Regulations and other generally
applicable guidance issued thereunder (collectively, the “Applicable
Regulations”), and this Restricted Stock Unit Agreement shall be interpreted for
all purposes in accordance with this intent.

(b)                     Notwithstanding any term or provision of this Restricted
Stock Unit Agreement (including any term or provision of the Plan incorporated
herein by reference), the parties hereto agree that, from time to time, the
Corporation may, without prior notice to or consent of the Grantee, amend this
Restricted Stock Unit Agreement to the extent determined by the Corporation, in
the exercise of its discretion in good faith, to be necessary or advisable to
prevent the inclusion in the Grantee’s gross income pursuant to the Applicable
Regulations of any compensation intended to be deferred hereunder. The
Corporation shall notify the Grantee as soon as reasonably practicable of any
such amendment affecting the Grantee.

8.         Definitions.               For purposes of this Agreement:

(I)                        “Affiliate” of any Person shall mean any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.  The term
“Control” shall have the meaning specified in Rule 12b-2 under the Exchange Act.

(II)                    “Beneficial Owner” (and variants thereof) shall have the
meaning given in Rule 13d-3 promulgated under the Exchange Act.

(III)                A director will be deemed to cease performing services for
the Corporation for “Cause” if such cessation is due to his fraud, dishonesty or
intentional misrepresentation in connection with his duties as a Director or his
embezzlement, misappropriation or conversion of assets or opportunities of the
Corporation or any Subsidiary.

(IV)     “Change in Control” shall mean any of the following events:

(1)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
40% or more of either (a) the then outstanding Common Stock of the Corporation
(the “Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the Corporation (the “Total Voting Power”); excluding, however, the
following: (i) any acquisition by the Corporation or any of its Controlled
Affiliates, (ii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any of its Controlled Affiliates
and (iii) any Person who becomes such a Beneficial Owner in connection with a
transaction described in the exclusion within paragraph (3) below; or

(2)  a change in the composition of the Board such that the individuals who, as
of the effective date of this Restricted Stock Unit Agreement, constitute

4


--------------------------------------------------------------------------------


the Board (such individuals shall be hereinafter referred to as the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, for purposes of this definition, that any individual who
becomes a director subsequent to such effective date, whose election, or
nomination for election by the Corporation’s stockholders, was made or approved
by a vote of at least a majority of the Incumbent Directors (or directors whose
election or nomination for election was previously so approved) shall be
considered a member of the Incumbent Board; but, provided, further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person or
legal entity other than the Board shall not be considered a member of the
Incumbent Board; or

(3)  there is consummated a merger or consolidation of the Corporation or any
direct or indirect Subsidiary of the Corporation or a sale or other disposition
of all or substantially all of the assets of the Corporation (“Corporate
Transaction”); excluding, however, such a Corporate Transaction (a) pursuant to
which all or substantially all of the individuals and entities who are the
Beneficial Owners, respectively, of the Outstanding Common Stock and Total
Voting Power immediately prior to such Corporate Transaction will Beneficially
Own, directly or indirectly, more than 50%, respectively, of the outstanding
common stock and the combined voting power of the  then outstanding common stock
and the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of the company resulting from such
Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction of the Outstanding Common Stock and Total Voting Power, as
the case may be, and (b) immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the company resulting from such Corporate Transaction
(including, without limitation, a company which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries); or

(4)   the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

(IV)                “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) of the
Exchange Act.

5


--------------------------------------------------------------------------------


Annex A

NOTICE OF GRANT

RESTRICTED STOCK UNIT AGREEMENT

HEXCEL CORPORATION 2003 INCENTIVE STOCK PLAN

The following member of the Board of Directors of Hexcel Corporation, a Delaware
corporation (“Hexcel”), has been granted Restricted Stock Units in accordance
with the terms of this Notice of Grant and the Restricted Stock Unit Agreement
to which this Notice of Grant is attached.

The terms below shall have the meanings ascribed to them below when used in the
Restricted Stock Unit Agreement.

Grantee

 

 

 

Address of Grantee

 

 

 

Grant Date

 

 

 

Aggregate Number of RSUs Granted

 

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Restricted Stock Unit Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Restricted Stock Unit Agreement as
of the Grant Date.

 

HEXCEL CORPORATION

Grantee

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Ira J. Krakower

 

 

Senior Vice President

 

6


--------------------------------------------------------------------------------